773 N.W.2d 702 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jermaine Curtis BRANNER, Defendant-Appellant.
Docket No. 137373. COA No. 275911.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's July 7, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J., would grant reconsideration and, on reconsideration, would grant leave to appeal for the reasons set forth in her dissenting opinion in People v. Branner, 483 Mich. 1120, 767 N.W.2d 434 (2009).